



SHARE SALE AND PURCHASE AGREEMENT


By and among




Ispromotion Co., Ltd.
Soo Hyun You
Seol Hee Park
Nam Won Cho
De Jong An
Hyun Ik Shin
Sung Hyun Yoon
Soon Young Moon
Joon Sang Yoo
Gangnam TM Center Co., Ltd.
as Sellers,


and


CINTEL CORPORATION
as Purchaser










Dated May 18, 2007


--------------------------------------------------------------------------------



SHARE SALE AND PURCHASE AGREEMENT




This SHARE SALE AND PURCHASE AGREEMENT ("Agreement") is made and entered into as
of the 18th day of May 2007, by and among:


Each Seller as described in Exhibit A (hereinafter collectively referred to as
“Sellers”); and


Cintel Corporation, a Nevada corporation having its principal place of business
located at 9900 Corporate Campus Drive, Suite 3000, Louisville, Kentucky 40223,
USA ( “Purchaser”)


Sellers and Purchaser are referred to herein individually as a "Party" and
collectively as the "Parties".




RECITALS:


A.
Bluecomm Korea, Co., Ltd. (the "Company") is a company incorporated and existing
under the laws of Korea with its registered office at 522 Wolpyung-dong, Seo-Ku,
Daejeon, Korea. The Company is engaged in the business of CRM Solution and
consulting, Call Center Operation, Database marketing.



B.
Sellers own or will own immediately prior to the Closing (as defined herein
below) 220,000 common shares of the Company (the "Sale Shares") representing
100% of the issued and outstanding capital stock of the Company.



C.
Subject to the terms and conditions herein, Sellers desire to sell the Sale
Shares to Purchaser, and Purchaser desires to purchase the Sale Shares from
Sellers.



NOW, THEREFORE, the Parties hereby agree as follows:


 
ARTICLE I   DEFINITIONS
 
Section 1.1 Definitions.
 
The following terms are used in this Agreement with the respective meanings
ascribed to such terms below except as expressly provided or as the context may
require otherwise:


"Action" shall mean any claim, litigation, arbitration or inquiry, or judicial,
administrative, regulatory or other proceeding, brought by or before (or, in the
case of a claim, capable of being brought by or before) any court, government
agency or other Government Authority or any Person.


"Agreement" or "this Agreement" shall mean this Share Sale and Purchase
Agreement, together with the Exhibit, Disclosure Schedule, Schedules and any
other referenced document in this Share Sale and Purchase Agreement.



--------------------------------------------------------------------------------



"Business Day" shall mean any day (except a Saturday, Sunday or legal holiday)
on which banks are generally open for normal banking business in Seoul, Korea.


"Closing" shall have the meaning ascribed to such term in Section 3.1.


"Closing Date" shall mean the date when the Closing occurs.


"Company Consents" shall mean all of the Consents necessary for the Company to
consummate the Closing.


"Company Material Adverse Effect" shall mean a material change, effect, or event
that is materially adverse to the business, financial condition or results of
operations of the Company, taken as a whole, except for any losses attributable
to such change, effect or event that directly or indirectly results from: (i)
any change in the industries and markets in which the Company operates
generally, (ii) any conditions affecting the economy of Korea generally, and
(iii) any changes in applicable Law, judgments, orders or decrees.


"Consents" shall mean any consent, approval, authorization, ratification,
release, waiver or other authorization by any Person.


"Employee Plan" shall mean all employee benefit plans and all bonus, stock
option, stock purchase, pension, severance or other benefits plans, and all
employment, termination, severance, collective bargaining agreement or other
agreements, to which the Company is a party, which are maintained for the
benefit of employees (up to and including Sangmu-bo) of the Company.


"Encumbrances" shall mean any and all charges, liens, security interests,
options, claims, mortgages, pledges, proxies, voting trusts or agreements,
obligations, understandings or arrangements or other restrictions on title or
transfer of any nature whatsoever.


"Environmental, Health and Safety Provisions" shall mean all Laws applicable to
the Company, as amended from time to time and as now or hereafter in effect up
to the Closing, relating to pollution, contamination, erosion or protection of
the Environment, noise levels, or the health and safety of any Persons,
including, without limitation, all those relating to the presence, use,
production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, seepage,
potential release or seepage, control, or cleanup of any hazardous materials.


"Financial Statements" shall mean the audited financial statements including
balance sheet together with the statements of income of the Company as at and
for the year ended December 31, 2006 and the unaudited but reviewed financial
statements including balance sheet together with the statements of income of the
Company as at and for the three-month period ended March 31, 2007 (the “Most
Recent Fiscal Month End”) prepared in accordance with the requirements of
applicable Laws and with Korean GAAP, all certified by E-Jung Accounting
Corporation , independent certified public accountants, whose report thereon is
included therein.


"Governmental Approvals" shall mean any approval, consent, or authorization
from, or registration or filing with, notice to, or license, permit, or
certification from, any Government Authority. Governmental Approvals with
respect to any action to be taken by any Party hereunder means such Governmental
Approvals as are required for the action under applicable Law.



--------------------------------------------------------------------------------



"Government Authority" shall mean any national, local or foreign government,
governmental, regulatory or administrative authority or agency, or tribunal,
court, or other judicial or arbitral body.


"Intellectual Property" shall mean (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, (b) all
trademarks, service marks, trade dress, logos, trade names, and corporate names,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals), (e) all
computer software (including data and related documentation), (f) all other
proprietary rights, and (g) all copies and tangible embodiments thereof (in
whatever form or medium).


"Korea" shall mean the Republic of Korea and shall include the correlative
meaning of the adjective "Korean".


"Korean GAAP" shall mean generally accepted accounting principles in Korea in
effect as of the date hereof.


"Law" or "Laws" shall mean any (i) national, provincial, state, or local
statutes, regulations, ordinances, rules, codes, judgments, awards, orders or
policies of Governmental Authorities, terms and conditions of Governmental
Approvals, and any other rules, standards or specifications having the force or
effect of law, whether Korean or foreign, and (ii) treaties, conventions,
protocols and other promulgations having transnational legal effect.


"Liability" shall mean any liabilities, losses, indebtedness or obligations
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or fixed, whether liquidated or un-liquidated,
whether matured or unmatured or determined or undetermined, and whether due or
to become due), including without limitation those arising under any order of a
Government Authority or other Law or equity (including, without limitation, any
Law relating to Taxes), and those arising from any contract, agreement,
arrangement, commitment or undertaking.


"Person" shall mean a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other entity or organization.


"Purchase Price" shall mean the amount stipulated in Section 2.2.



--------------------------------------------------------------------------------



"Real Property" shall mean all land, structures, buildings or other tangible
assets permanently affixed to the land that is reflected as an asset of the
Company on the Reference Balance Sheet.


"Reference Balance Sheet" shall mean the audited balance sheet of the Company as
of December 31, 2006.


"Reference Balance Sheet Date" shall mean the date of the Reference Balance
Sheet.


"Sale Shares" shall mean the 220,000 common shares of the Company as defined in
the Recitals on page one of this Agreements.


"Schedule" or "Schedules" shall mean a schedule or schedules attached hereto,
dated as of the date hereof and forming a part of this Agreement.


"Seller Consent" shall mean all of the Consents necessary for Sellers to
consummate the Closing.


"Subsidiary" of any Person shall mean any corporation with respect to which that
Person (or a Subsidiary thereof) owns a majority of the common stock or has the
power to vote or direct the voting of sufficient securities to elect a majority
of the directors.


"Tax" or "Taxes" shall mean all taxes, charges, fees, duties, levies, penalties
or other assessments imposed by any national, provincial, local Korean or
foreign Government Authority.


"Transactions" shall mean the sale and purchase of the Sale Shares pursuant to
this Agreement and all other transactions provided for or contemplated by this
Agreement.


"Won" shall mean the Korean Won, the lawful currency of Korea.


 
Section 1.2 Additional Definitions.
 
In this Agreement, a reference to:


(a) "knowledge" shall means (i) with respect to an individual, actual knowledge
or knowledge that an individual would have if such person had made all prudent
and reasonable inquiries and (ii) with respect to an entity, actual or imputed
knowledge of directors, statutory auditors or chief officers of a Party (with
“chief officers” being defined as those individuals holding the position of
bujang or higher).


(b) "ordinary course of business" means the Company's ordinary course of
business consistent with past custom and practice and not having the Company
Material Adverse Effect on the Company.


(c) A matter would be considered to have been threatened” if any demand or
statement has been made in writing or any notice has been given in writing.
 

--------------------------------------------------------------------------------


 
Section 1.3 Construction.
 
Whenever the context requires, the gender of all words used in this Agreement
shall include the masculine, feminine, and neuter. Terms defined in the singular
shall the have corresponding meaning in the plural, and vice versa. All
references herein to Articles, Sections, Schedules and Exhibits shall refer to
articles, sections, schedules and exhibits, respectively, of this Agreement. The
word “including” shall mean “including, but not limited to.”
 
 
ARTICLE II   SALE AND PURCHASE OF SHARES


 
Section 2.1 Sale and Transfer of Sale Shares.
 
Subject to the terms and conditions of this Agreement, each Seller agrees to
sell and transfer to Purchaser, and Purchaser agrees to purchaser from each
Seller the Sale Shares free and clear of any Encumbrances, the respective
numbers of which are set forth opposite their names in Exhibit A.
 
 
Section 2.2 Purchase Price.
 
The purchase price for the Sale Shares shall be the amount of Korean Won (“KRW”
or “Won”) 6,027,600,000 ( Six Billion Twenty Seven Million and Six Hundred
Thounds Won) , at Korean Won (“KRW” or “Won”) 27,398 per Sale Share multiplied
by the number of Sale Shares to be sold and transferred by each Seller
(“Purchase Price”), as set forth opposite the names of each Seller in Exhibit A.
 
 
Section 2.3 Payment Method.
 
On the Closing Date, subject to the satisfaction and/or waiver of the conditions
precedent specified under Article VI herein, Purchaser shall pay the Purchase
Price to Sellers in accordance with Section 2.2 by means of wire transfer of
immediately available funds in Korean Won to a bank account of each respective
Seller in accordance the amounts set forth in Exhibit A;
 
ARTICLE III   THE CLOSING


 
Section 3.1 Closing.
 
Subject to the satisfaction and/or waiver of all conditions precedent set forth
under Article VI herein, the consummation of the sale and purchase of the Sale
Shares contemplated by this Agreement (the "Closing") shall take place at the
offices of Yulchon, located at Textile Center 12th Floor, 944-31 Daechi 3-dong,
Gangnam-gu, Seoul 135-713 Korea, on May 18, unless another date or place is
agreed in writing by each of the Parties. The date on which the Closing actually
occurs is hereinafter referred to as the "Closing Date."




--------------------------------------------------------------------------------


 
Section 3.2 Closing Actions by Sellers.
 
At or prior to the Closing, each Seller shall deliver, or have delivered, to
Purchaser the following:



 
(a)
stock certificates representing his portion of the Sale Shares;




 
(b)
the certificates required to be delivered under Section 7.1(c) of this
Agreement;




 
(c)
a certified copy of such Seller’s commercial registry, where applicable;




 
(d)
a copy of resolutions of such Seller’s board of directors authorizing the
execution delivery and performance of this Agreement, certified by the
representative director of such Seller (or any other officer of such Seller
specifically authorized to do so), where applicable; and




 
(e)
without limitation by specific enumeration of the foregoing, all other documents
reasonably required to be executed or delivered by such Seller to consummate the
transactions herein contemplated.

 
 
Section 3.3 Closing Actions by the Purchaser
 
At or as of the Closing, Purchaser shall deliver, or have delivered, to Sellers
the following:



 
(a)
the payment of the Purchase Price by wire transfer of immediately available
funds in accordance with Section 2.3 of this Agreement; and




 
(b)
the certificate required to be delivered under Section 7.2(c) of this Agreement





ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF SELLERS


Section 4.1 Representations and Warranties with Respect to Sellers.
 
Sellers jointly and severally represent and warrant to Purchaser that the
statements contained in this Article IV are correct and complete in all respects
as of the date of this Agreement and will be correct and complete in all
respects as of the Closing Date (as though made then).
 
 
Section 4.2 Organization
 
Ispromotion Co., Ltd. and Gangnam TM Center Co., Ltd. are duly organized and
validly existing under the laws of its incorporation with requisite corporate
power and authority to make, execute, deliver and perform this Agreement. Soo
Hyun You, Seol Hee Park, Nam Won Cho, De Jong An, Hyun Ik Shin, Sung Hyun Yoon,
Soon Young Moon and Joon Sang Yoo are citizens of Korea with the requisite
capacity to make, execute, deliver and perform this Agreement. 
 


--------------------------------------------------------------------------------


 
Section 4.3 Authorization.
 
Each Seller, where applicable, has all requisite corporate power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
and to own or use its properties (including the Sale Shares) that it purports to
own or use and to carry on its business. The execution, delivery and performance
by each Seller of this Agreement have been duly authorized by all requisite
corporate action on its part and no other corporate proceedings on its part are
required in connection with the execution, delivery and performance by it of
this Agreement.


 
Section 4.4 Binding Effect.
 
This Agreement has been duly executed and delivered by each Seller, and,
assuming due and valid authorization, execution and delivery hereof by
Purchaser, is a valid and binding obligation on each Seller, enforceable against
such Seller in accordance with the terms and conditions herein, except as
limited by applicable bankruptcy, insolvency, moratorium or other similar Laws
affecting creditors' rights generally.


 
Section 4.5 Non-Contravention.
 
The execution, delivery and performance by the Sellers of this Agreement, and
the consummation of the contemplated Transactions, do not and will not (i)
violate any provision of the Articles of Incorporation or other organizational
documents of it, where applicable, (ii) violate or result in a breach of or
constitute a default under any Law to which it is subject, (iii) contravene,
conflict with or result in a violation of any of the terms or requirements of,
or give any Government Authority the right to revoke, withdraw, suspend, cancel,
terminate or modify any Governmental Approval that is held by the Company or
that otherwise relates to the business of, or any of the plants and facilities
owned or used by the Company, or (iv) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which it is a party or by which it is bound or to which any of its assets is
subject. 


 
Section 4.6 Governmental Consents and Approvals.
 
The execution and delivery of this Agreement by each Seller, and the performance
of his obligations hereunder, do not and will not require any material filing
with, or clearance, consent or approval of any Government Authority.


 
Section 4.7 Title to Sale Shares.
 
Seller is, or will be immediately prior to the Closing, the record and
beneficial owner of, and has good title to the Sale Shares, free and clear of
all Encumbrances. Upon consummation of the Transactions and the payment of the
Purchase Price by Purchaser to Sellers, Purchaser shall acquire good title, free
and clear of all Encumbrances, to the Sale Shares.


 
Section 4.8  Litigation.
 
There is no pending Action that has been commenced against each Seller and that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the Transactions. To each Seller’s knowledge,
no such Action has been threatened.




--------------------------------------------------------------------------------


 
Section 4.9 Representations and Warranties with Respect to the Company.


(a) Organization. The Company is a chusik-hoesa duly organized and validly
existing under the laws of Korea, and has all necessary power, authority and
capacity to own, operate or lease the properties and assets now owned, operated
or leased by it and to conduct and is qualified to conduct the business of the
Company as it is now being conducted by the Company under the laws of Korea.


(b) Capitalization. The authorized capital stock of the Company consists of
220,000 common shares having a par value of 10,000 Won per share, of which
220,000 shares have been duly and validly allotted and issued and are
outstanding as fully paid and non-assessable shares. There are no additional
shares of capital stock of the Company authorized, issued or outstanding; and
there are no existing options, warrants, calls, pre-emptive rights,
subscriptions or other rights, agreements, arrangements or commitments of any
character, relating to the issued or unissued capital stock of the Company,
obligating the Company to issue, transfer or sell or cause to be issued,
transferred or sold any shares of capital stock of the Company.


(c) Articles of Incorporation and Other Corporate Records. The Company has
provided to Purchaser complete and accurate copies of the articles of
incorporation of the Company and minutes of general shareholders meetings and
board of directors meetings of the Company for the last three (3) years.


(d) Financial Statements. The Company has provided to Purchaser true and
complete copies of the Financial Statements. The Financial Statements accurately
reflect in all material respects the books and records of the Company and have
been prepared in accordance with Korean GAAP to fairly represent the financial
position, results of operations and cash flow of the Company, and reflect all
material liabilities of the Company, fixed or contingent, required to be
disclosed pursuant to Korean GAAP as of the times and for the periods referred
to therein.


(e) Books and Records. All books of account and other financial records of the
Company, have been fully, properly and accurately kept and completed, do not
contain or reflect material inaccuracies or discrepancies of any kind up to date
and fairly set out in all material respects the financial position of the
Company as at the dates thereof and disclose all material transaction undertaken
or approved through the date thereof.


(f) Undisclosed Liabilities. The Company does not have any Liability (and there
is no basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand against the Company giving
rise to any Liability), except for (i) Liabilities set forth on the face of the
Reference Balance Sheet and (ii) Liabilities which have arisen after the Most
Recent Fiscal Month End in the ordinary course of business (none of which
results from, arises out of, relates to, is in the nature of , or was caused by
any breach of contract, breach of warranty, tort, infringement or violation of
law)
 

--------------------------------------------------------------------------------



(g) No Company Material Adverse Effect. Since the Reference Balance Sheet Date
there has not been any Company Material Adverse Effect, or any event or
development which, individually or together with other such events, could
reasonably be expected to result in a Company Material Adverse Effect.


(h) Litigation. The Company is not involved in any pending or threatened
litigation, arbitration or administrative suits, actions, claims, proceedings or
investigations which may result in a Company Material Adverse Effect, or which
may challenge the validity or propriety of this Agreement or any terms or
conditions hereof, or which seek to restrain, enjoin or prohibit any of the
transactions contemplated hereby.


(i) Compliance with Law. The Company is not in violation of any Law or existing
Governmental Approval which, individually or together with other such events,
could reasonably be expected to result in a Company Material Adverse Effect. The
Company has all Governmental Approvals necessary or proper in all material
respects to conduct its operations as currently conducted.


(j) Taxes.


(i) The Company has duly filed, within the times and in the manner required by
Law, all tax returns and tax reports that are required to be filed by it. All
Taxes payable by, or due from, the Company have been paid, and no deficiency for
any material amount of Tax has been asserted or assessed against the Company.
There is no pending or to the knowledge of Sellers, threatened examination,
audit or investigation of the Company in respect of Taxes.


(ii) The Financial Statements as of the dates thereof fully reflect accrued
liabilities for all Taxes which are not yet due and payable and for which tax
returns are not yet required to be filed.


(k) Subsidiaries and Shareholdings. There are no Subsidiaries of the Company.
The Company owns no shares or other securities of, and has no equity or debt
investment in, any Person.


(l) Real Properties and Other Assets. Except as set forth in Disclosure Schedule
4.8(1), the Company does not own or have any interest in, nor is the Company a
party to any contract to purchase, sell or otherwise acquire or dispose of any
Real Properties and other fixed assets. The Company either owns or has leasehold
interests in, all Real Properties and other fixed assets used by it, free and
clear of any material Encumbrances, except as disclosed in Disclosure Schedule
4.8(1). The Real Properties and other fixed assets used by the Company are in
good operating condition and repair and are not in need of maintenance or
repairs and are suitable for the continued business operations of the Company
after the Closing in substantially the same manner as conducted prior to the
Closing.


(m) Intellectual Property Rights. The Company has not interfered with, infringed
upon, misappropriated, or otherwise come into conflict with any Intellectual
Property rights of third parties. The Company owns, or possesses adequate
licenses or other rights to use, all Intellectual Property, if any, necessary to
conduct its business as now operated by it. The Intellectual Property, if any,
registered in the name of or owned or used by or licensed to the Company and
applications for any thereof (hereinafter the “Intangibles”) are described or
referenced in Disclosure Schedule 4.9(m). Seller hereby specifically acknowledge
that all right, title and interest in and to certain Intellectual Property
listed on Disclosure Schedule 4.9(m) as patents are owned by the Company or the
Company has a right to use the same. No officer, director, shareholder or
employee of the Company or any relative or spouse of any such person owns any
Intellectual Property, nor is any of them a party to any license agreement, used
by or useful to the Company or related to its business except as listed in
Disclosure Schedule 4.9(m). All of said Intellectual Property and Intangibles
are valid and in good standing to the best of Seller’s knowledge, and are free
and clear of all liens, security interests, charges, restrictions and
encumbrances of any kind whatsoever, and have not been licensed to any third
party except as described in Disclosure Schedule 4.9(m).
 

--------------------------------------------------------------------------------



(n) Employee Plans. The Company is not a party to or bound by any collective
bargaining agreement, has not experienced any strikes, grievances, claims of
unfair labor practices or other collective bargaining disputes, and has not
committed any unfair labor practice. No executive, key employee or group of
employees has given notice of his or their intention to terminate employment
with the Company.


(o) Insurance. The Company is insured against such losses and risks and in
amounts as is customary in the business in which it engaged. No notice of
default with respect to any provision of any such policies has been received,
and all such policies are in full force and effect and will not be impaired as a
result of the performance of this Agreement except for such defaults,
non-effectiveness and impairments that, individually or in the aggregate,
neither have had nor are reasonably likely to have a Company Material Adverse
Effect..


(p) Environmental. The Company has been and is in compliance with all
Environmental, Health and Safety Provisions in all material respects.


(q) Insolvency, Winding up, etc. No order has been made, petition filed or
resolution passed for the winding up, dissolution or liquidation of the Company
or for the appointment of a liquidator, custodian or trustee for all or
substantially all of the property or assets of the Company or for an
administrative order with respect to the Company. The Company has not commenced
any other proceeding for itself under any bankruptcy, reorganization,
composition, arrangement, adjustment of debt, release of debtors, dissolution,
insolvency, liquidation or similar law of any jurisdiction, and there has not
been commenced against the Company any such proceeding. No public auction,
foreclosure, attachment, execution or other process has been levied or
threatened on any assets of the Company.


(r) Material Contracts. Excepts for contracts under which the obligations of the
Company do not exceed 300,000,000 Won (or the equivalent thereof in other
currencies), the Company is not a party to any contract other than those set
forth in Disclosure Schedule 4.8(r). The Company is not in breach of any of the
contracts referred to in this paragraph.


(s) Conflicting Instruments. The execution by the Parties of this Agreement, and
the consummation of the Transactions, do not and will not (i) violate any
provision of the Articles of Incorporation or other internal regulations of the
Company, or (ii) result in a breach of or constitute a default under any
material contract to which the Company is a party.
 

--------------------------------------------------------------------------------


 
Section 4.10 NO OTHER REPRESENTATIONS.
 
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE IV,
NEITHER THE SELLER NOR ANY OTHER PERSON OR ENTITY ACTING ON BEHALF OF SELLER MAY
MAKE ANY FURTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED.


 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER


 
Purchaser represents and warrants to Sellers that the statements contained in
this Article V are correct and complete in all respects as of the date of this
Agreement and will be correct and complete in all respects as of the Closing
Date (as though made then).
 
 
Section 5.1 Organization.
 
Purchaser is a corporation duly organized and validly existing under the laws of
the State of Nevada, USA.


 
Section 5.2 Authorization.
 
Purchaser has all requisite corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution, delivery
and performance by Purchaser of this Agreement have been duly authorized by all
requisite corporate action on the part of Purchaser and no other corporate
proceedings on the part of Purchaser are required in connection with the
execution, delivery and performance by Purchaser of this Agreement. 


 
Section 5.3 Binding Effect.
 
This Agreement has been duly and validly executed and delivered by Purchaser.
Assuming the due authorization, execution and delivery of this Agreement by
Sellers, this Agreement constitutes a legal, valid and legally binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights
generally..


 
Section 5.4 Non-Contravention.
 
The execution, delivery and performance by Purchaser of this Agreement, and the
consummation of the Transactions contemplated hereby, do not and will not (i)
violate any provision of the Articles of Incorporation, bylaws or other
organizational documents of Purchaser, or (ii) violate or result in a breach of
or constitute a default under any Law to which Purchaser is subject. 


--------------------------------------------------------------------------------



ARTICLE VI   COVENANTS


Section 6.1  Conduct of the Business Pending the Closing.
 
During the period prior to the Closing, (a) Sellers shall cause the business of
the Company to be conducted in the ordinary course of business, (b) Sellers
shall cause the Company not to engage in activities that are likely to have a
Company Material Adverse Effect, (c) Sellers shall not, and Sellers shall cause
the Company not to, enter into any transaction, or otherwise do anything,
inconsistent with any of the representations and warranties under Article IV or
any of the covenants under Article VI, and (d) Sellers shall cause the Company
to keep its business and building premises substantially intact, including its
present operations, physical facilities, working conditions, and relationships
with lessors, licensors, suppliers, customers, and employees.
 
(a) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, the Sellers shall, and shall cause the
Company to:
 
Conduct the businesses of the Company only in the ordinary course consistent
with past practice;



 
(i)
Use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of the Company and (B) preserve its present relationship with persons
and/or entities having business dealings with the Company;

 
(ii)
Maintain (A) all of the assets and properties of the Company in their current
condition, ordinary wear and tear excepted and (B) insurance upon all of the
properties and assets of the Company in such amounts and of such kinds
com-parable to that in effect on the date of this Agreement;

 
(iii)
(A) maintain the books, accounts and records of the Company in the ordinary
course of business consistent with past practices, (B) continue to collect
accounts receivable and pay accounts payable utilizing normal procedures and
without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation the
Company; and

 
(iv)
Comply in all material respects with applicable laws.



(b) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, the Sellers shall not, and shall cause
the Company not to:



 
(i)
Declare, set aside, make or pay any dividend or other distribution in respect of
the capital stock of the Company or repurchase, redeem or otherwise acquire any
outstanding shares of the capital stock or other securities of, or other
ownership interests in, the Company;

 
(ii)
Transfer, issue, sell or dispose of any shares of capital stock or other
securities of the Companies or grant options, warrants, calls or other rights to
purchase or otherwise acquire shares of the capital stock or other securities of
the Company;

 
(iii)
Effect any recapitalization, reclassification, stock split or like change in the
capitalization of the Company;


--------------------------------------------------------------------------------




 
(iv)
Amend the charter documents of the Company;(A) materially increase the annual
level of compensation of any employee of the Company, (B) increase the annual
level of compensation payable or to become payable by the Company to any of its
executive officers, (C) grant any unusual or extraordinary bonus, benefit or
other direct or indirect compensation to any employee, director or consultant,
(D) increase the coverage or benefits available under any (or create any new)
severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan or
arrangement made to, for, or with any of the directors, officers, employees,
agents or representatives of the Company or otherwise modify or amend or
terminate any such plan or arrangement or (E) enter into any employment,
deferred compensation, severance, consulting, non-competition or similar
agreement (or amend any such agreement) to which the Company is a party or
involving a director, officer or employee of e the Company in his or her
capacity as a director, officer or employee of the Company;

 
(v)
Except for trade payables and for indebtedness for borrowed money incurred in
the ordinary course of business and consistent with past practice, borrow monies
for any reason or draw down on any line of credit or debt obligation, or become
the guarantor, surety, endorser or otherwise liable for any debt, obligation or
liability (contingent or otherwise) of any other Person, or change the terms of
payables or receivables;

 
(vi)
Subject to any lien (except for leases that do not materially impair the use of
the property subject thereto in their respective businesses as presently
conducted), any of the properties or assets (whether tangible or intangible) of
the Company;

 
(vii)
Acquire any material properties or assets or sell, assign, transfer, convey,
lease or otherwise dispose of any of the material properties or assets (except
for fair consideration in the ordinary course of business consistent with past
practice) of the Company except, with respect to the items listed on Schedule
6.2(b)(viii) hereto, as previously consented to by the Purchaser;

 
(viii)
Cancel or compromise any debt or claim or waive or release any material right of
either of the Company except in the ordinary course of business consistent with
past practice;

 
(ix)
Enter into any commitment for capital expenditures out of the ordinary course;

 
(x)
Permit the Company to enter into any transaction or to make or enter into any
Contract which by reason of its size or otherwise is not in the ordinary course
of business consistent with past practice;

 
(xi)
Permit the Company to enter into or agree to enter into any merger or
consolidation with, any corporation or other entity, and not engage in any new
business or invest in, make a loan, advance or capital contribution to, or
otherwise acquire the securities of any other Person; or

 
(xii)
Except for transfers of cash pursuant to normal cash management practices,
permit either of the Companies to make any investments in or loans to, or pay
any fees or expenses to, or enter into or modify any Contract with, any Seller
or any Affiliate of any Seller.


--------------------------------------------------------------------------------




Section 6.2 Certain Transaction.
 
In furtherance of and without limiting Article 6.1, until the Closing Date,
Sellers shall cause the Company not to, without the prior written consent of
Purchaser, increase or decrease its capital, issue new shares of capital stock,
grant or issue any Encumbrance or right in respect of shares of capital stock of
the Company, or declare, set aside, or pay any dividend or make any distribution
with respect to its capital stock or redeem, purchase, or otherwise acquire any
of its capital stock.
 
 
Section 6.2 Approvals and Consents.
 
The Parties shall use their reasonable best efforts to obtain all necessary
Governmental Approvals and necessary consents of third parties in order to
expedite consummation of the Transactions contemplated herein.
 


Section 6.3 Further Assurances.
From and after the Closing, the Parties shall execute such further documents,
and perform such further acts, as may be necessary to transfer and convey the
Sale Shares to Purchaser on the terms herein contained, and to otherwise comply
with the terms of this Agreement and consummate the Transactions herein
contemplated, and shall execute such further documents and perform such further
acts as may be necessary for the same.
 
ARTICLE VII   CONDITIONS PRECEDENT
 
 
Section 7.1 Conditions to Obligations of Purchaser to Consummate the Closing.
 
The obligations of Purchaser to complete the Closing hereunder are subject, at
the option of Purchaser, to the fulfillment prior to or at the Closing of each
of the following conditions, any one or more of which may be waived by Purchaser
in writing. The failure by Purchaser at any time to exercise any of the
foregoing rights shall not be deemed a waiver of any such right and each such
right shall be deemed an ongoing right which may be asserted at any time and
from time to time



 
(a)
Covenants. Sellers shall have performed and complied with, in all material
respects, all covenants, agreements and conditions required by this Agreement to
be performed or complied with prior to or at the time of Closing.




 
(b)
Representations and Warranties. Each and every of the representations and
warranties made by Sellers in this Agreement shall be true, accurate and correct
as set forth in this Agreement in all material respects at and as of the Closing
Date as though such representations and warranties were made at and as of the
Closing Date.




 
(c)
Certificate. There shall have been delivered to Purchaser at the Closing a
certificate executed by a duly authorized representative of each Seller, which
shall be dated as of the Closing Date, certifying that (a) the representations
and warranties of it contained in this Agreement are true in all material
respects at and as of the time of the Closing with the same effect as though
such representations and warranties had been made by it at and as of such time,
(b) that the conditions set forth in subsections (a) and (b) of this Section 7.1
have been fulfilled, and (c) that all authorizations, consents, approvals and
waivers or other actions required to be obtained by it in connection with the
execution, delivery and performance of this Agreement and the consummation of
the Transactions contemplated by this Agreement have been obtained.





--------------------------------------------------------------------------------




 
(d)
Consents and Approvals. All authorizations, consents, waivers, Governmental
Approvals or other actions or proceedings required to be obtained or taken by
the Seller or the Company under the laws of any jurisdiction or under this
Agreement in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, or
required to prevent a breach or default by the Company under any lease,
contract, bond, note or other document or instrument by virtue of the
transactions contemplated hereby, shall have been duly obtained.




 
(e)
Encumbrances on Sale Shares. Any and all Encumbrances on the Sale Shares shall
have been released and cancelled on or before the Closing Date.




 
(f)
Legal Proceedings. No Legal Proceedings shall have been instituted or threatened
or claim or demand made against the Sellers, the Company, or the Purchaser
seeking to restrain or prohibit or to obtain substantial damages with respect to
the consummation of the transactions contemplated hereby, and there shall not be
in effect any order by any Government Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby;



 
Section 7.2 Conditions to Obligations of Sellers to Consummate the Closing.
 
The obligations of Sellers to complete the Closing hereunder are subject, at the
option of Sellers, to the fulfillment prior to or at the Closing of each of the
following conditions, any one or more of which may be waived by Sellers. The
failure by Sellers at any time to exercise any of the foregoing rights shall not
be deemed a waiver of any such right and each such right shall be deemed an
ongoing right which may be asserted at any time and from time to time



 
(a)
Covenants. Purchaser shall have performed and complied with, in all material
respects, all covenants, agreements and conditions required by this Agreement to
be performed or complied with by it prior to or at the time of Closing.




 
(b)
Representations and Warranties. Each and every of the representations and
warranties made by Purchaser in this Agreement shall be true, accurate and
correct as set forth in this Agreement in all material respects at and as of the
Closing Date as though such representations and warranties were made at and as
of the Closing Date.


--------------------------------------------------------------------------------




 
(c)
Certificate. There shall have been delivered to each Seller at the Closing a
certificate executed by a duly authorized officer of Purchaser, which shall be
dated as of the Closing Date, certifying (a) that the representations and
warranties of Purchaser contained in this Agreement are true at and as of the
time of the Closing with the same effect as though such representations and
warranties had been made by Purchaser at and as of such time, (b) that the
conditions set forth in Section 7.2 have been fulfilled, and (c) that all
authorizations, consents, approvals and waivers or other actions required to be
obtained by Purchaser in connection with the execution, delivery and performance
of this Agreement and the consummation of the Transactions contemplated by this
Agreement have been obtained.




 
(d)
Consents and Approvals. All authorizations (including, without limitation,
corporate authorizations), consents, waivers, Governmental Approvals, or other
actions or proceedings required to be obtained or taken by Sellers or Purchaser
under the laws of any jurisdiction or under this Agreement in connection with
the execution, delivery and performance of this Agreement shall have been duly
obtained.

 
 
ARTICLE VIII   TERMINATION


 
Section 8.1 Termination.
 
Certain of the Parties may terminate this Agreement as provided below:



 
(a)
Purchaser and Sellers may terminate this Agreement by mutual written consent at
any time prior to the Closing;




 
(b)
Purchaser may terminate this Agreement by giving written notice to Sellers at
any time prior to the Closing (i) in the event any of the Sellers has breached
any representation, warranty or covenant contained in this Agreement in any
material respect, Purchaser has notified Sellers of the breach, and the breach
has continued without cure for a period of 30 days after the notice of breach or
(ii) if the Closing shall not have occurred on or before Jun 15, 2007, by reason
of the failure of any condition precedent under Article VII hereof (unless the
failure results primarily from Purchaser itself breaching any representation,
warranty or covenants contained in this Agreement); and




 
(c)
Sellers may terminate this Agreement by giving written notice to Purchaser at
any time prior to the Closing (i) in the event Purchaser has breached any
representation, warranty or covenant contained in this Agreement in any material
respect, any of the Sellers has notified Purchaser of the breach, and the breach
has continued without cure for a period of 30 days after the notice of breach or
(ii) if the Closing shall not have occurred on or before Jun 15, 2007, by reason
of the failure of any condition precedent under Article VII hereof (unless the
failure results primarily from Sellers itself breaching any representation,
warranty or covenants contained in this Agreement).


--------------------------------------------------------------------------------


 
Section 8.2 Effect of Termination.
 
(a) If any Party terminates this Agreement pursuant to Section 8.1 above, all
rights and obligations of the Parties hereunder shall terminate without any
Liability to the other Party, except for any Liability of any Party then in
breach.


(b) In the event of termination of this Agreement under Section 8.1, this
Agreement shall immediately, as from the date of such termination by the Party
entitled to do so, become void, except for Articles I, IX, and X, and there
shall be no obligation or liability on the part of either Party, except that
nothing herein shall relieve any Party from any liability, in accordance with
Article IX, for any breach of material representations, warranties or covenants
which occurred prior to such date of termination..


 
ARTICLE IX   INDEMNIFICATION
 
 
Section 9.1 Indemnification of the Parties
 
Each Party (the "Indemnifying Party") will indemnify and hold harmless the other
Party (the "Indemnified Party") for, and will pay to the other Party the amount
of, any loss, liability, claim, damage, expense (including reasonable attorneys'
fees) (collectively, "Damages"), arising from:


(a) any breach of any representation or warranty made by the Indemnifying Party
in this Agreement; or


(b) any breach by the Indemnifying Party of any covenant undertaken by the
Indemnifying Party in this Agreement. (collectively, a "Breach".)
 
 
Section 9.2 Survival of Representations and Warranties.
 
All of the representations and warranties provided for in this Agreement shall
survive the Closing and remain in full force and effect for a period of one year
after the Closing Date. Commencing on the first anniversary of the Closing Date,
no Party will have any liability (for indemnification or otherwise) with respect
to any representation, warranty or covenant or obligation to be performed and
complied with prior to the Closing Date, unless before the first anniversary of
the Closing Date the Indemnifying Party receives written notice from the
Indemnified Party of a claim specifying the factual basis of that claim in
reasonable detail.
 
 
Section 9.3 Other Remedies.
 
Nothing in this Agreement shall be construed to prevent any Party from enforcing
any rights or remedies which may be available to it under applicable law, except
to the extent such rights or remedies are expressly modified or limited in this
Agreement.
 

--------------------------------------------------------------------------------



ARTICLE X MISCELLANEOUS
 
 
Section 10.1 Taxes, Fees and Expenses.
 
All Taxes and all fees and expenses incurred in connection with this Agreement
and the consummation of the Transactions shall be paid by the Party incurring
such Taxes, fees and expenses, except as specifically provided to the contrary
in this Agreement.


 
Section 10.2 Amendment.
 
This Agreement may be amended, modified or supplemented in any and all respects,
but only by a written instrument signed by all of the Parties hereto expressly
stating that such instrument is intended to amend, modify or supplement this
Agreement.


 
Section 10.3 No Assignment.
 
No Party may assign, transfer or otherwise convey, or create any Encumbrance
over, its rights or obligations hereunder in whole or in part to any other
Person without the prior written consent of the other Parties. Any attempted
assignment or transfer contrary to this Agreement shall be null and void. This
Agreement and all the terms and conditions herein shall be binding upon and
inure to the benefit of the Parties and their permitted successors and assigns.


 
Section 10.4 Waiver.
 
Any of the terms or conditions of this Agreement which may be lawfully waived
may be waived in writing at any time by the Party which is entitled to the
benefits thereof. Any waiver of any of the provisions of this Agreement by any
Party hereto shall be binding only if set forth in an instrument in writing
signed on behalf of such Party, and shall be effective only with respect to such
Party. No failure to enforce any provision of this Agreement shall be deemed to
or shall constitute a waiver of such provision, and no waiver of any of the
provisions of this Agreement shall be deemed to or shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.


 
Section 10.5 Notices.
 
All notices, requests, claims, demands and other communications hereunder shall
be in writing in the English language and shall be given by hand delivery,
telecopier, courier of international reputation, or mail (registered or
certified mail, postage prepaid, return receipt requested) to the respective
Parties as follows:


(a) If to Sellers, to:



 
Attention:
● Soo Hyun You
 
Telephone:
● 82-31-998-4488
 
Telecopy:
● 82-31-998-4434



(b) If to Purchaser, to:



 
Attention:
● Sang Don Kim
 
Telephone:
● 822-512-2111
 
Telecopy:
● 822-512-5111

 

--------------------------------------------------------------------------------



or to such other address as any Party hereto may, from time to time, designate
in a written notice given in like manner to each other Party hereto. Any such
notice shall be deemed given when so delivered personally, telecopied or sent by
courier or certified or registered mail with acknowledgment of receipt or
evidence of delivery and in this latter case shall be deemed to be received on
the date shown on such acknowledgment of receipt.


 
Section 10.6 Counterparts and Effectiveness.
 
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement. This Agreement shall become effective
when each Party has signed a counterpart and delivered a signed counterpart to
each of the other Parties.


 
Section 10.7 Entire Agreement.
 
This Agreement, which includes the exhibits and schedules hereto, contains the
entire understanding of the Parties with respect to the subject matter hereof.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings other than those expressly set forth in such documents with respect
to the subject matter hereof. This Agreement supersedes all prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter hereof.


 
Section 10.8 Severability.
 
Any term or provision of this Agreement that is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.


 
Section 10.9 No Third-Party Beneficiaries.
 
Nothing in this Agreement, express or implied, is intended to confer on any
person or entity, other than the Parties hereto or their respective successors
and assigns, any rights, remedies, obligations or liabilities under or by reason
of this Agreement.


 
Section 10.10 Injunctive Relief.
 
Each Party acknowledges and agrees that a violation of any of the terms of this
Agreement may cause the Parties irreparable injury for which adequate remedy at
law is not available. Accordingly, it is agreed that each Party shall be
entitled to an injunction, restraining order or other equitable relief to
prevent breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof in any court of competent jurisdiction, in
addition to any other remedy to which they may be entitled at law or in equity.


 
Section 10.11 Time of Essence.
 
Each of the Parties hereto hereby agrees that, with regard to all dates and time
periods set forth or referred to in this Agreement, time is of the essence.




--------------------------------------------------------------------------------


 
Section 10.12 Applicable Law and Jurisdiction.
 
This Agreement shall be governed by and construed in accordance with the laws of
Korea without giving effect to principles of conflicts of laws thereof. The
Seoul District Court shall have exclusive jurisdiction as the court of first
instance over any dispute arising out of or in connection with this Agreement.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Seller and Purchaser has caused this Share Sale and
Purchase Agreement to be executed by a duly authorized officer as of the day and
year first above written.




[SELLERS]


Ispromotion Co., Ltd.
By:  /s/                                                               
Name: Yonng Sik Kim
Title: CEO
Address: 5F, Textile Center, 944 Daechi-dong, Gangnam-gu, Seoul, KOREA




Soo Hyun You
By:  /s/                                                               
Address: 510-7 Gamjeong-dong, Gimpo-shi, Gyeonggi-do, KOREA


 
Seol Hee Park
By:  /s/                                                               
Address: 1-304 Geondeok Villa, 160-3 Gugi-dong, Jongno-gu, Seoul, KOREA




Nam Won Cho
By:  /s/                                                               
Address: 403 Byucksan Villa, 419-13 Mapo-dong, Mapo-gu, Seoul, KOREA




De Jong An
By:  /s/                                                               
Address: 380-2 Anyang5-dong, Anyang-shi, Gyeonggi-do, KOREA




Hyun Ik Shin
By:  /s/                                                               
Address: 324-502 Jugong APT. 176-1 Dunchon-dong, Gangdong-gu, Seoul, KOREA




Sung Hyun Yoon
By:  /s/                                                               
Address: 101-102 Daechisamsung APT. 1014-3 Daechi-dong, Gangnam-gu, Seoul, KOREA




Soon Young Moon
By:  /s/                                                               
Address: 105-1205 Hyeondae APT, Dohwa-dong, Mapo-gu, Seoul, KOREA


--------------------------------------------------------------------------------




Joon Sang Yoo
By:  /s/                                                               
Address: 601-301 Daewoomemberscounty, 801-7 Bangbae-dong, Seocho-gu, Seoul,
KOREA




Gangnam TM Center Co., Ltd.
By:  /s/                                                               
Name: Woo Hee Shin
Address: 3F, Gyeongbok Building, 442-1 Bangbae2-dong, Seocho-gu, Seoul, KOREA
Title: CEO




[PURCHASER]


By:  /s/                                                               
Name: Sang Don Kim
Title: Chief Exetucitve Officer


--------------------------------------------------------------------------------


 
Exhibit A
 
Description of Sellers and the Sale Shares owned by, and Purchase Price to be
allocated to, each Seller
 

           
(Unit: Share, KRW)
Seller
 
Sale Share
owned by
 
Price Per Share
 
Purchase Price to be allocated to
(Ispromotion Co., Ltd.)
   
46,000
   
27,398
   
1,260,316,364
Soo Hyun You
   
44,000
   
27,398
   
1,205,520,000
Nam Won Cho
   
26,400
   
27,398
   
723,312,000
Seol hee Park
   
26,400
   
27,398
   
732,312,000
De Jong An
   
22,000
   
27,398
   
602,760,000
Hyun Ik Shin
   
17,600
   
27,398
   
482,208,000
Sung Hyun Yoon
   
15,000
   
27,398
   
410,972,727
Joo Sang Yoo
   
8,800
   
27,398
   
241,104,000
Soon Young Moon
   
8,800
   
27,398
   
241,104,000
Gangnam TM Center Co., Ltd.
   
5,000
   
27,398
   
136,990,909
Total
   
220,000
         
6,027,600,000



--------------------------------------------------------------------------------




Schedule 4.8(l)
 


Real Properties and other fixed assets




1. Properties


No.
Assets name
Area
Description
Note
1
Land
420 ㎡
522 Wolpyung-dong, Seo-Ku, Daejeon, Korea
-
2
Building
2,733 ㎡
522 Wolpyung-dong, Seo-Ku, Daejeon, Korea
-







2. Other fixed assets


No.
Assets name
Description
Note
1
PBX(SwitchBoard)
Equipment to connect the external lines to the internal lines
-
2
CTI system
Automatic connecting equipment to connect the external line to the counselor
-
3
IVR system
Answering service & alarm equipment located between switchboard and CTI system
-
4
DB server
Data Storage
-
5
AudioLog(Recording)
Storage equipment for call from customers
-
6
SUS server
Transferring equipment to connecting orders berween callcenter to store
-
7
Network Equipment
Connecting equipment for internal, external communication network
-
8
PC etc.
PC for counselor and other operation
-
9
Call Center Interior
Call Center Interior
-





--------------------------------------------------------------------------------





Schedule 4.8(m)




List of Intellectual Property etc.




--------------------------------------------------------------------------------





Schedule 4.8(r)




Material contracts




Contract
Contractor
Contents
Note
Call center operation
PizzaHut Korea
Pizza Hut home service Integrated Callcenter Operation
-
LSM Operation
PizzaHut Korea
DM Dispstching Service to PizzaHut Customers
-






--------------------------------------------------------------------------------



